Title: To Thomas Jefferson from Thomas Worthington, 12 April 1805
From: Worthington, Thomas
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     Chilicothe April 12th 1805
                  
                  Soon after I returned I was informed the marshal of this state Major David Zeigler had resigned his office. I am requested by two Gentlemen of this place (Mr Michael Baldwin & Mr Joseph Kerr) to name them to you as candidates for this vacancy. With Mr Baldwin you are acquainted Of Mr Kerr I have only to observe that he is a man of property reputable character and qualified to discharge the duties of the office He is at present a Senator in the State Legislature from the county in which I live
                  Give me leave to refer you to Mr Gallatin who is acquainted with this gentleman for further information
                  I beg Sir you will accept my most sincere wishes that your present term of office may end with accumilated honour to yourself & satisfaction to your country. and that you may live long in the enjoyment of health happiness & the confidence of a grateful country I have nothing important to communicate we are att peace here & as happy as new setlers can be
                  I am with the most sincere esteem & respect your obt st
                  
                     T Worthington 
                     
                  
               